_____________

                                  No. 96-1141WM
                                  _____________

James Harvey Bradley,                   *
                                        *
                   Appellant,           *   Appeal from the United States
                                        *   District Court for the Western
     v.                                 *   District of Missouri.
                                        *
United States of America,               *        [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                        Submitted:     October 23, 1996

                          Filed: November 1, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     James Harvey Bradley appeals the district court's order denying
Bradley's 28 U.S.C. § 2255 motion.        Bradley contends his trial counsel
provided ineffective assistance when counsel failed to inform Bradley of
the Government's intent to use an earlier drug conviction to enhance
Bradley's sentence.     Even assuming counsel's deficient performance, we
conclude Bradley did not show he suffered any prejudice.        See Strickland
v. Washington, 466 U.S. 668, 694 (1984).          Bradley does not dispute his
trial counsel's statement that any plea agreement would have included an
enhanced sentence because Bradley was unable or unwilling to provide the
cooperation the Government sought in exchange for an unenhanced sentence.
Thus, Bradley was not entitled to an evidentiary hearing on his conclusory
assertion that he would have pleaded guilty and received a lesser sentence
than he received at trial.      See Engelen v. United States, 68 F.3d 238, 241
(8th Cir. 1995).    We affirm the district court.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-